 In the Matter of ROBINS DRY DOCK & REPAIR COMPANYandINDUS-TRIAL UNION OF MARINE AND SHIPBUILDING}WORKERS OF AMERICA,LOCAL 39, C. 1. 0. 'Case No. B-2608.-Decided June 27,1941Jurisdiction:ship repairing industry.Investigationand Certification of Representatives: existence of question: re-fusalto accord union recognition until certified by the Board; in accordancewith the agreement of the parties, employees in the appropriate unit whohave worked and/or "shaped for work" 50 per cent of the number ofworking days during a specified period, held eligible to vote ; election necessary.UnitAppropriatefor CollectiveBargaining:all production and maintenanceemployees at the Company's Erie Basin yard, including snappers (or subfore-men),-watchmen, floating-equipment men, toolkeepers, garagemen, storeroomworkers, and practical or operating engineers, but excluding dockhands,storekeepers in the safety-equipment room, technical engineers, chauffeurs,traffic-department dispatchers, timekeepers, janitresses, draftsmen, office andclerical employees, supervisors, foremen, and assistant foremen.Mr. DanielBaker,for the Board.Cullen & Dykman,byMr. Harry G.Hill,of Brooklyn, N.Y., forthe Company..Mr. Samuel L. Rothbard,of Newark, N. J., andMr. Joseph Burge,of Brooklyn,N. Y., forLocal 39.Mr. DanielJ.McVarishandMr. George A.MoKinnon,of NewYork City,for the Council.Mr. Joseph M. Conroy,of Jamaica,N. Y., for theAssociation.Mr. Abraham M. Fisch, by Mr. Sidney Schiffman,of New YorkCity, and Mr.Samuel Grossman,of New York City, for Local 277.Mr. John A. MellonandMr. TV. G. Pendergast,of New York City,for the Boilermakers.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 12 and May 15, 1941, respectively, Industrial Union ofMarine and Shipbuilding Workers of America, Local 39, affiliated33 N. L. R. B., No. 2.15 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Congress of Industrial Organizations, herein called Local39, filed with the Regional Director for the Second Region (NewYork City) a petition and an amended petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Robins Dry Dock & Repair Company, Brook-lyn,New York, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On May 23, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c'of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On May 23, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon Local 39,and upon International Brotherhood of Electrical Workers, Local277, affiliated with the American Federation of Labor, herein calledLocal 277; Yard Workers Association, Inc., herein called the Asso-ciation;Marine Workers Metal Trades Council, affiliated with theAmerican Federation of Labor, herein called the Council ; and Boiler;makers District Council No. 2, herein called the Boilermakers, labororganizations claiming to represent employees directly affected bythe investigation.'Pursuant to notice, a hearing was held on May26, 28, and June 2, 1941, at New York City, before Richard J.Hickey, the Trial Examiner duly designated by the Chief TrialExaminer.The Board, the Company, Local 39, the Association, theCouncil, Local 277, and the Boilermakers were represented by coun-selor by representatives and participated in the hearing.2Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issueswasafforded allparties.At the hearing Local 39 requested leaver to withdraw apetition filed on July 8, 1937, by Industrial Union of Marine andShipbuildingWorkers of America, pursuant to which the Boardissued a Direction of Elections on September 10, 1937, and on Sep-tember 24, 1937, an Amendment to Direction of Election,4 indefinitelypostponing the election.No election has been held pursuant to the1Noticeof hearing a as also served upon Pattern Makers ofNew York &Vicinity, SheetMetal WorkersUnion No. 28, United Association of Plumbers&Steamfitters No. 1, DistrictCounsel of Carpenters No. 12,and International Association of Steam,Hot Water LocalUnion No.638.None of these organizations appeared at the hearing.2The Boilermakers did not take an ELctive part in the hearing.3Matter ofTodd Shipyards Corporation,RobinsDry DockandRepair Co., andTietfenand Lang Dry DockCo.andIndustrial Union of Marine and Shipbuilding Workers ofAmerica,3 N. L. R.B. 619.4 3 N. L.R. B. 620. ROBINS DRY DOCK & REPAIR COMPANY17Direction of Election.We hereby vacate our Direction of Electionand grant leave to withdraw the petition.During the course of the hearing the Trial Examiner made sev-eral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.,Upon the entire record in the case, the Board makes the, following :FINDINGS OF FACT1. THE BUSINESSOF THE COMPANYRobins Dry Dock & Repair Company, Brooklyn, New York, a whollyowned subsidiary of Todd Shipyards Corporation,' is a New Yorkcorporation engaged in repairing, reconditioning, and reconstructingships, principally large. steel, ocean-going vessels.The Companyhas one plant, the Erie Basin plant, located at the foot of DwightStreet in Brooklyn.Through its sales agents the Company solicitsorders for the repair of vessels from numerous steamship companies,both inside and outside the State of New York and from the UnitedStates Government.The Company has business agents in the Statesof New York and New Jersey, and foreign business agents in Europe.About 98 percent of the vessels repaired at the Erie Basin plant areengaged in coastal and ocean-going transportation.The value of therepair work done at the. Erie Basin plant on coastal and ocean-goingvessels for the period from January 1 to May 15, 1941, amounted tomore than $5,000,000.In its operations the Company uses a considerable amount of steel,bolts, nuts, lumber, castings, pipes, valves, brass, electrical equipment,and machines and parts.During the period from January 1 toMay 15, 1941, approximately 70 per cent of this material, valued atmore than $3,000,000, was obtained from sources outside the State ofNew York. The Company concedes that it is engaged in interstatecommerce within the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,Local 39, is a labor organization affiliated with the Congress of Indus-trialOrganizations.It admits to membership employees of theCompany.Marine Workers Metal Trades Council is a labor organization affili-ated with the American Federation of Labor. It is composed ofsubordinate locals which admit to membership employees of the Com-'pany. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers, Local 277, is alabor organization affiliated with Marine Workers Metal Trades Coun-cil.It admits to membership electrical workers of the Company.Yard Workers Association, Inc., is an unaffiliated labor organization.It admits to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONDuring the latter part of April 1941, Local 39 requested the Com-pany to recognize it as the exclusive collective bargaining agent for theCompany's employees in the alleged appropriate bargaining unit.The Company refused to accord Local 39 such recognition until it hadobtained certification by the Board.At the hearing the parties stipulated that Local 39 and the YardWorkers had substantial interests in the proceeding and substantialmembership among the Company's employees entitling them to havetheir names placed upon the ballot.They stipulated further thatLocal 277 was likewise substantially represented among the electri-cians.It was.agreed further that the Council should submit evidenceof its interest in the proceeding at a subsequent date, and the hearingwas adjourned from May 28 to June 2,1941, for the purpose of permit-ting the Council to adduce such evidence.The Council failed to do so.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Company describedin Section I, above,has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE APPROPRIATE UNITAt the hearing Local 39 requested a unit consisting of all productionand maintenance employees at the Company's Erie Basin yard, in-cluding snappers (or subforemen), watchmen, floating-equipment men,dockhands, toolkeepers,garagemen, storeroom workers and operatingor practicalengineers,but excluding storekeepers in the safety-equip-ment room, technical engineers, chauffeurs, traffic-department dis-patchers, timekeepers, janitresses, draftsmen, office and clerical officers,and supervisors.The Company and the Association are in approxi-mate accord with Local 39's unit claim, differing only in regard to ROBINS DRY DOCK & REPAIR COMPANY19some of the fringe groups hereinafter discussed.The Council requeststhe designation of separate units consisting of the various crafts of,which the Council is composed while Local 277 desires a single craftunit consisting of electricians, helpers, and snappers.The Company's operations are functionally integrated and encom-pass many different trades 5 all essential in the repair and reconstruc-tion of ships.There is, in many instances, no physical demarcationin the work of the various trades, and similar working conditionsand rates of pay prevail for workers of similar skill in all the variouscategories.On the other hand, there is little interchangeability ofmembers of the various crafts.In the past there have been no negotiations between the Companyand any of the organizations here involved concerning wages, hours,or working conditions.Both Local 39 and the Association, however,have presented grievances to the management.Local 39 and theAssociation have organized on an industrial basis.Local 39 submittedevidence of five contracts with other Companies by the terms of whichit bargained on an industrial basis.Local 277, although organizedon a craft basis, has not had any contractual relations with employersexcept through the Council of which it is a member and on whose exec-utive committee it is represented.The Council negotiates for all theemployees in the yards with which it has contractual relations.eUnder the circumstances we are of the opinion that a unit consisting ofproduction and maintenance employees is appropriate.We shall pass to a consideration of the groups in dispute.Snappers or sub f oremen.All the parties, with the exception of theCompany,agreeupon the inclusion of snappers.These employeeshandle gangs of workmen in the various departments and are underthe supervision of foremen and assistant foremen.Some of them areempowered to hire and discharge.For the most part they do notwork with tools and they are hourly paid like other productionemployees.We shall include snappers in the appropriate unit.Watchmenare engaged in tending gates, patrolling, ringing clocks,and in fire detection.They are hourly paid and not on the "shape-up." 7Local 39 and the Association desire their inclusion and the Companyand the Council their exclusion.We shall include them in the unit.Timekeepers.All the parties would exclude timekeepers from theunit as clerical employees.We shall exclude them.5 At least the following crafts work in the yard:boilermakers,machinists, patternmakers,plumbers,pipefitters,carpenters,engineers,portable stationary engineers and architects,upholsterers,blacksmiths,painters,caulkers,tinsmiths,and electricians.The Council submitted evidence of contracts which it had with United Shipyards, Inc.and the "Marine Basin."4 The"shape-up"is a method by which employees of the Company are hired on a day-to-day basis.They must assemble in the shape-up line at the yard gate every day and areselected to work on that day by the Company's representatives.450122-42-vol. 33-3 20DECISIONSOF NATIONALLABOR RELATIONS BOARDFloating-equipment men.There are about 12 persons classified asfloating-equipment men who work on boats used to transport menand materialsoutside the yard to the piers.They perform the dutiesof seamen, four of them being on a steam "liner" under the directionof a captain.All the parties excepting the Company desire theirinclusion.They shall be included in the unit.Assistant foremen.All the parties with the exception of the Councildesirethe exclusion of assistant foremen, many of whom have thepower to hire and discharge.We shall exclude assistant foremen assupervisory employees.Dockhands.Local 39 desires the inclusion of dockhands in the unit.while the Association, the Council, and the Company would excludethem.The precise nature of their duties is not disclosed.We shallexclude them.Toolkeepers.Local 39 and the Council desire the inclusion of tool-keepers and the Association and the Company request their exclusion.They are storeroom keepers in each of the various departments en-gaged in issuingand receiving tools and keeping records of their issu-ance and receipt.They work regular hours; they have no authorityor supervision, and are, for the most part, hourly paid, although somereceive salaries.We shall include toolkeepers in the appropriateunit.Garagemen.Local 39 would include garagemen if they are notchauffeurs, the Council would exclude them, and the Association andthe Company express no preference concerning them.They areengaged in repair work and we shall include them.Storeroom workers.The Council and Local 39 request the inclusionand the Association and the Company the exclusion of storeroomworkers who work in the general stockroom for the entire yard, underthe supervision of the purchasing agent.We shall include them inthe unit.Storekeeper in the safety-equipment room.All the parties requestthe exclusion of these employees who issue safety equipment and sellclothes and who work in the personnel building under the supervisionof the personnel manager. They shall be excluded.Engineers.There are two general types of engineers at the Com-pany's yard, practical engineers who operate equipment, and technicalengineers among whom are designing engineers.All the parties desirethe inclusion of practical or operating engineers and we shall includethem.The Council desires the inclusion also of technicalengineers,the other parties requesting their exclusion.We are of the opinionthat the technical nature of their work distinguishes them from theremaining employees in the unit and we shall accordingly excludetechnical engineers from the appropriate unit. ROBINS DRY DOCK & REPAIR COMPANY21Local 39 desires the exclusion of chauffeurs,traffic-department dis-patchers,janitresses,draftsmen,office and clerical employees, andsupervisors.None of the parties urge the inclusion of these employees.Theyshall be excluded from the unit.We find that all production and maintenance employees at-the Com-pany's Erie Basin yard,including snappers(or subforemen), N atch-men, floating-equipmentmen, toolkeepers,garagemen,storeroomworkers,and practical or operating engineers,but excluding dock-hands, storekeepers in the safety-equipment room,technical engineers,chauffeurs,traffic-department dispatchers,timekeepers,janitresses,draftsmen,office and clerical employees,supervisors,foremen, andassistant foremen,constitute a unit appropriate for the purposes ofcollective bargaining,and that said unit will insure to the employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by an election by secret ballot.At the hearing the partiesagreed that all employees in the appropriate unit who have workedand/or shaped for work, 50 Per cent of the number of working daysfrom January 1 to May 13, 1941, should be eligible to participate inthe election,8 asserting as a reason for such a test of eligibility theprevalence of periods of increased employment, the effects of whichthis test would obviate.We shall give effect to the desires of the parties and direct that allemployees in the appropriate unit who have worked and/or shapedfor work 50 per cent of the number of working days from January 1toMay 13, 1941,9 excluding employees who have quit or been dis-charged for cause, shall be eligible to vote.We are of the opinion that since the Council customarily negotiateson behalf of its constituent locals to which the employees at the Com-pany's yard are for the most part eligible to membership, the showingof representation of Local 277, which is a member of the Council, mayproperly be considered as entitling the Council to a place upon theballot.work, or either,for the requisite period of time, should constitute eligibility and furtheragreed that the number of working days per week to be counted should be six, and inaddition,that a person working 1 hour or less on a particular day should be deemed tohave worked that day.0 See footnote 8,supra. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Robins Dry Dock & Repair Company,Brooklyn, New York, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees at the Company'sErie Basin yard, including snappers (or subforemen), watchmen,floating-equipment men, toolkeepers, garagemen, storeroom workers,and practical or operating engineers, but excluding dockhands, store-keepers in the safety-equipment room, technical engineers, chauffeurs,traffic-department dispatchers, timekeepers, janitresses, draftsmen,office and clerical employees, supervisors, foremen, and assistant fore-men, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDn rri o that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Robins Dry Dock & Repair Company, Brooklyn, New York, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesat the Company's Erie Basin yard, including snappers (or subfore-men), watchmen, floating-equipment men, toolkeepers, garagemen,storeroom workers, and practical or operating engineers, who workedand/or shaped for work 50 per cent of the number of working daysfrom January 1 to May 13, 1941, but excluding dockhands, store-keepers in the safety-equipment room, technical engineers, chauffeurs,traffic-department dispatchers, timekeepers, janitresses, draftsmen,office and clerical employees, supervisors, foremen, and assistant fore-men, and all persons who have quit or been discharged for cause, to ROBINS DRY DOCK & REPAIRCOMPANY23determine whether they desire to be represented by Industrial Unionof Marine and Shipbuilding Workers of America, Local 39, affiliatedwith the Congress of Industrial Organizations, by Yard WorkersAssociation, Inc., or by Marine Workers Metal Trades Council, affil-iated with the American Federation of Labor (International Brother-hood of ElectricalWorkers, Local 277, et al.) for the purposes ofcollective bargaining, or by none of these organizations.MR.EDWIN S. SMITH,dissenting in part :The toolkeepers, storeroom workers, watchmen, and garagemen areall engaged in work that places them on the fringe of the functionsof the employees admittedly in the unit.Following the long-estab-lished rule of the Board in the case of such "fringe groups," I wouldhold that the above-named employees should be excluded fromthe unit on the ground that one of the labor organizations desirestheir exclusion.10I concur in the remainder of the Board's Decision and Directionof Election."Bee the eases and authorities cited in my separate opinion inMatter ofPidgeonThomasIron Companyand SteelWorkers Organizing Committee, 32N. L.R. B. 295.